DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 1/11/2022 has been entered. Claims 1, 15, 19, 29-32 and 41-53 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 15, 19, 29-32 and 41-53 are rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Penilla U.S. Patent Application 20170197617, and further in view of Velazquez U.S. Patent Application 20100138858.
Regarding claim 1, Salter discloses a headset, comprising:
a housing (paragraph [0012]: augmented reality display device 104 takes the form of a head-mounted display device);
at least one processor in the housing (controller 320; see fig. 2);
at least a first vibrator accessible to the at least one processor and coupled to the housing (paragraph [0016]: This interface may be visual… audible, e.g., where a set of sounds indicates to the user presence and proximity of data, and/or may take any other suitable form 
storage accessible to the at least one processor, coupled to the housing, and comprising instructions executable by the at least one processor (paragraph [0022]: Display system 300 further comprises a controller 320 having a logic subsystem 322 and a storage subsystem 324 in communication with the sensors... Storage subsystem 324 comprises instructions stored thereon that are executable by logic subsystem 322) to:
track a person’s vision as the person moves through an environment (paragraph [0021]: Display system 300 may further include one or more motion sensors 318 to detect movements of a user's head when the user is wearing display system 300; paragraph [0022]: to identify location and movements of a user; paragraph [0020]: display system 300 may comprise a global positioning (GPS) subsystem 316 to allow a location of the display system 300 to be determined); 
based on tracking the person’s vision, actuate the first vibrator to alert the person (paragraph [0052]: at 916, method 900 may include emitting one or more sounds from speakers indicating a presence of an object or objects; paragraph [0016]: This interface may be visual… audible, e.g., where a set of sounds indicates to the user presence and proximity of data, and/or may take any other suitable form (e.g. tactile/haptic). In this way, a user may be alerted to digital information embedded in a user's physical environment even when the information is out of sight of the user; paragraph [0016]: The indications may be provided by a user interface that is persistent or non-persistent (e.g. displayed upon user request); paragraph [0049]: the visual indicators may take the form of markers. Further, an appearance of the markers may indicate information such as a direction to turn to view the object).
Salter discloses all the features with respect to claim 1 as outlined above. However, Salter fails to disclose tracking a person’s vision as the person drives a vehicle along a road, based on tracking the person’s vision, determine that the person has taken the person’s eyes off 
Penilla discloses tracking a person’s vision as the person drives a vehicle along a road (paragraph [0298]: cameras inside the vehicle may detect the face or body parts of the driver to identify alertness, direction that the user is looking, whether the user is distracted, and other identifying information regarding the driver to provide information to the driver when the driver needs the information), 
based on tracking the person’s vision, determine that the person has taken the person’s eyes off the road; based on the determination, actuate the first vibrators to alert the person to concentrate on the road (paragraph [0299]: If the driver the vehicle is looking away from the traffic light or toward the display screen of the vehicle or a passenger, the alert may be more likely to be rendered or provided to the driver or vehicle... alert can be simply to provide data to the subject vehicle which is then processed by the vehicle electronics, computers, applications running on the vehicle, and other decisions can take place in the subject vehicle before presenting the alert to the displays, audio, tactile feedback objects, and other systems).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements to alert driver as taught by Penilla, to enhance communication with driver.
Salter as modified by Penilla discloses all the features with respect to claim 1 as outlined above. However, Salter as modified by Penilla fails to disclose receive input from the person to snooze alerting the person; and based on the input from the person to snooze alerting the person, stop providing alerts to the person.
Velazquez discloses receive input from the person to snooze alerting the person; and based on the input from the person to snooze alerting the person, stop providing alerts to the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter and Penilla’s to snooze alert as taught by Velazquez, to provide desired control interface.

Claim 15 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 15.
Claim 19 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 19.

Regarding claim 29, Salter as modified by Penilla and Velazquez discloses the headset of Claim 1, wherein the input from the person to snooze alerting the person to concentrate on the road comprises voice input from the person to snooze alerting the person to concentrate on the road (Velazquez’s paragraph [0053]: receives a user input, for example to snooze an emergency alert message, and processor 201 stops the displaying of the emergency alert message while continuing to present the multimedia program; paragraph [0057]: receive user input that sets a snooze period during which the displaying of the emergency alert message is temporarily stopped; Salter’s paragraph [0018]: include one or more microphones 308 configured to detect sounds, such as voice commands from a user; paragraph [0045]: a user may… selecting an indicator corresponding to the desired virtual object (e.g. by selecting an 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements to alert driver as taught by Penilla, to enhance communication with driver; and combine Salter and Penilla’s to snooze alert as taught by Velazquez, to provide desired control interface.

Regarding claim 30, Salter as modified by Penilla and Velazquez discloses the headset of Claim 1, wherein the input from the person to snooze alerting the person to concentrate on the road comprises input received at a snooze selector presented on a display (Velazquez’s paragraph [0053]: receives a user input, for example to snooze an emergency alert message, and processor 201 stops the displaying of the emergency alert message while continuing to present the multimedia program; paragraph [0057]: receive user input that sets a snooze period during which the displaying of the emergency alert message is temporarily stopped… Instructions 324 may include instructions for displaying user selectable elements, within a graphical interface for example, to allow a user to provide user input to dismiss (permanently or temporarily) emergency alert messages; Penilla’s paragraph [0299]: If the driver the vehicle is looking away from the traffic light or toward the display screen of the vehicle or a passenger, the alert may be more likely to be rendered or provided to the driver or vehicle... alert can be simply 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements to alert driver as taught by Penilla, to enhance communication with driver; and combine Salter and Penilla’s to snooze alert as taught by Velazquez, to provide desired control interface.

Regarding claim 31, Salter as modified by Penilla and Velazquez discloses the headset of Claim 1, wherein the instructions are executable to:
based on the input from the person to snooze alerting the person to concentrate on the road, stop providing alerts to the person regarding concentrating on the road for an indefinite period of time (Velazquez’s paragraph [0053]: receives a user input, for example to snooze an emergency alert message, and processor 201 stops the displaying of the emergency alert message while continuing to present the multimedia program; paragraph [0057]: receive user input that sets a snooze period during which the displaying of the emergency alert message is temporarily stopped… Instructions 324 may include instructions for displaying user selectable elements, within a graphical interface for example, to allow a user to provide user input to dismiss (permanently or temporarily) emergency alert messages; Penilla’s paragraph [0299]: If the driver the vehicle is looking away from the traffic light or toward the display screen of the vehicle or a passenger, the alert may be more likely to be rendered or provided to the driver or vehicle... alert can be simply to provide data to the subject vehicle which is then processed by the vehicle electronics, computers, applications running on the vehicle, and other decisions can take place in the subject vehicle before presenting the alert to the displays, audio, tactile feedback objects, and other systems). 


Regarding claim 32, Salter as modified by Penilla and Velazquez discloses the headset of Claim 1, wherein the instructions are executable to:
based on the input from the person to snooze alerting the person to concentrate on the road, stop providing alerts to the person regarding concentrating on the road for a threshold non-zero period of time (Velazquez’s paragraph [0053]: receives a user input, for example to snooze an emergency alert message, and processor 201 stops the displaying of the emergency alert message while continuing to present the multimedia program; paragraph [0057]: receive user input that sets a snooze period during which the displaying of the emergency alert message is temporarily stopped… Instructions 324 may include instructions for displaying user selectable elements, within a graphical interface for example, to allow a user to provide user input to dismiss (permanently or temporarily) emergency alert messages; Penilla’s paragraph [0299]: If the driver the vehicle is looking away from the traffic light or toward the display screen of the vehicle or a passenger, the alert may be more likely to be rendered or provided to the driver or vehicle... alert can be simply to provide data to the subject vehicle which is then processed by the vehicle electronics, computers, applications running on the vehicle, and other decisions can take place in the subject vehicle before presenting the alert to the displays, audio, tactile feedback objects, and other systems). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements to alert driver as taught by Penilla, to enhance communication with driver; and combine Salter and Penilla’s to snooze alert as taught by Velazquez, to provide desired control interface.

Regarding claim 41, Salter as modified by Penilla and Velazquez discloses the headset of Claim 1, wherein the instructions are executable to: 
track the person’s vision using computer vision and input from a camera (Penilla’s paragraph [0298]: cameras inside the vehicle may detect the face or body parts of the driver to identify alertness, direction that the user is looking, whether the user is distracted, and other identifying information regarding the driver to provide information to the driver when the driver needs the information; Salter’s paragraph [0021]: along with eye-tracking glint data and outward-facing image data, for gaze detection). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements to alert driver as taught by Penilla, to enhance communication with driver; and combine Salter and Penilla’s to snooze alert as taught by Velazquez, to provide desired control interface.

Regarding claim 42, Salter as modified by Penilla and Velazquez discloses the headset of Claim 1, wherein the instructions are executable to: 
track the person’s vision using eye tracking and input from a camera (Penilla’s paragraph [0298]: cameras inside the vehicle may detect the face or body parts of the driver to identify alertness, direction that the user is looking, whether the user is distracted, and other identifying information regarding the driver to provide information to the driver when the driver needs the information; Salter’s paragraph [0021]: along with eye-tracking glint data and outward-facing image data, for gaze detection). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements to alert driver as taught by Penilla, to enhance communication with driver; and combine Salter and Penilla’s to snooze alert as taught by Velazquez, to provide desired control interface.

Regarding claim 43, Salter as modified by Penilla and Velazquez discloses the headset of Claim 1, wherein the determination comprises determining that the person is looking at the person’s cell phone (Penilla’s paragraph [0299]: If the driver the vehicle is looking away from the traffic light or toward the display screen of the vehicle or a passenger, the alert may be more likely to be rendered or provided to the driver or vehicle; paragraph [0138]: the devices are in the car, of the car, a portable device, a home computer, a work computer, a tablet, a smart phone, a smart watch computer, etc. Also shown in FIG. 7 is an embodiment where a user's smart phone or mobile device is synchronized with the user interface of the vehicle 160). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements to alert driver as taught by Penilla, to enhance communication with driver; and combine Salter and Penilla’s to snooze alert as taught by Velazquez, to provide desired control interface.

Regarding claim 44, Salter as modified by Penilla and Velazquez discloses the headset of Claim 1, wherein the instructions are executable to:
present a graphical user interface (GUI) on a display, the GUI comprising an option that is selectable to configure the headset to subsequently provide alerts responsive to determining that the person has taken the person’s eyes off the road while driving (Velazquez’s paragraph [0053]: receives a user input, for example to snooze an emergency alert message, and processor 201 stops the displaying of the emergency alert message while continuing to present the multimedia program; paragraph [0057]: receive user input that sets a snooze period during which the displaying of the emergency alert message is temporarily stopped; Salter’s paragraph [0045]: a user may… selecting an indicator corresponding to the desired virtual object (e.g. by selecting an icon corresponding to a desired application); Penilla’s paragraph [0299]: If the driver the vehicle is looking away from the traffic light or toward the display screen of the vehicle 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements to alert driver as taught by Penilla, to enhance communication with driver; and combine Salter and Penilla’s to snooze alert as taught by Velazquez, to provide desired control interface.

Claim 45 recites the functions of the apparatus recited in claim 41 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 41 applies to the method steps of claim 45.
Claim 46 recites the functions of the apparatus recited in claim 42 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 42 applies to the method steps of claim 46.
Claim 47 recites the functions of the apparatus recited in claim 43 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 43 applies to the method steps of claim 47.
Claim 48 recites the functions of the apparatus recited in claim 44 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 44 applies to the method steps of claim 48.

Regarding claim 49, Salter as modified by Penilla and Velazquez discloses the CRSM of Claim 19, wherein the other device is a cell phone (Penilla’s paragraph [0299]: If the driver the vehicle is looking away from the traffic light or toward the display screen of the vehicle or a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements to alert driver as taught by Penilla, to enhance communication with driver; and combine Salter and Penilla’s to snooze alert as taught by Velazquez, to provide desired control interface.

Regarding claim 50, Salter as modified by Penilla and Velazquez discloses the CRSM of Claim 19, wherein the vibrator is located on a headset being worn by the person (Salter’s paragraph [0017]: near-eye devices such as the head-mounted display device 104 of FIGS. 1A and 1B and other mobile devices. FIG. 2 shows an example embodiment of an augmented reality display system 300; paragraph [0016]: This interface may be visual… audible, e.g., where a set of sounds indicates to the user presence and proximity of data, and/or may take any other suitable form (e.g. tactile/haptic)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements to alert driver as taught by Penilla, to enhance communication with driver; and combine Salter and Penilla’s to snooze alert as taught by Velazquez, to provide desired control interface.

Regarding claim 51, Salter as modified by Penilla and Velazquez discloses the CRSM of Claim 19, wherein the instructions are executable to: 
track the person’s vision using input from a camera and one or more of: computer vision, eye tracking (Penilla’s paragraph [0298]: cameras inside the vehicle may detect the face or 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements to alert driver as taught by Penilla, to enhance communication with driver; and combine Salter and Penilla’s to snooze alert as taught by Velazquez, to provide desired control interface.

Claim 52 recites the functions of the apparatus recited in claim 44 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 44applies to the medium steps of claim 52.

Regarding claim 53, Salter as modified by Penilla and Velazquez discloses the CRSM of Claim 19, wherein the instructions are executable to:
receive input from the person to stop alerting the person to concentrate on the surface; and based on the input from the person to stop alerting the person to concentrate on the surface, stop providing alerts regarding concentrate on the surface (Velazquez’s paragraph [0053]: receives a user input, for example to snooze an emergency alert message, and processor 201 stops the displaying of the emergency alert message while continuing to present the multimedia program; paragraph [0057]: receive user input that sets a snooze period during which the displaying of the emergency alert message is temporarily stopped; Salter’s paragraph [0052]: at 916, method 900 may include emitting one or more sounds from speakers indicating a presence of an object or objects; paragraph [0016]: This interface may be visual… audible, e.g., where a set of sounds indicates to the user presence and proximity of data, and/or may take any other suitable form (e.g. tactile/haptic). In this way, a user may be alerted to digital 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements to alert driver as taught by Penilla, to enhance communication with driver; and combine Salter and Penilla’s to snooze alert as taught by Velazquez, to provide desired control interface.

Response to Arguments

Applicant's arguments filed 1/11/2022, page 8, with respect to the rejection(s) of claim(s) 1, 15 and 19 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Penilla U.S. Patent Application 20170197617, and further in view of Velazquez U.S. Patent Application 20100138858, as outlined above.

As discussed in interview dated 1/11/2022:
1. Suggest applicant keep the previous limitation with newly added detail, don't remove limitation to broaden the claims. 
2. Claim 15 and 19 are broader than claim 1, all independent claims should be similar.
3. The applicant should improve the previous claims, but not cancel good dependent claims. The newly added broad dependent claims are not helpful, the examiner starts new 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/YI YANG/
Examiner, Art Unit 2616